 


113 HR 3951 IH: To amend the Internal Revenue Code of 1986 to extend for one year the credit for energy-efficient new homes.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3951 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend for one year the credit for energy-efficient new homes. 
 
 
1.Extension of credit for energy-efficient new homes
(a)In generalSubsection (g) of section 45L of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2014.
(b)Effective dateThe amendments made by this section shall apply to homes acquired after December 31, 2013. 
 
